DETAILED OFFICE ACTION
Specification
The title is objected to because it does not comply with 37 CFR 1.153 (“The title of the design must designate the particular article”).  The current title “All-in-One Indoor Air Purification Device with Air Quality Management System" does not comply with 37 CFR 1.153 because a “system” is not an article of manufacture.  Additionally, the lengthy title is not clearly descriptive of how the article to which the design is applied is generally known and used by the public.  Therefore, for consistency throughout the application, and to comply with 37 CFR 1.153, the title must be amended throughout the application.  A suggested title amendment is: 
--  Indoor Air Purifier  --
Claim Refusal - 35 U.S.C. § 102 (a) (1) 
The claim is refused under 35 U.S.C. 102(a)(1) as being clearly anticipated by Aura Air’s, "All-in-one indoor air purification system" because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    203
    482
    media_image1.png
    Greyscale

Annotated Aura Air  vs. Claimed Design

The appearance of the "All-in-one indoor air purification system" reference is substantially the same as that of the claimed design.  This prior art reference, which appears to be the subject matter of the claim herein, was described on-line more than one year prior to the instant application.  The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009). 
Door-Master Corp. v.Yorktowne Inc., 256 F3d.1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511,528(1871). 
"The mandated overall comparison is a comparison taking into account significant differencesbetween the two designs, not minor or trivial differences that necessarily exist between any twodesigns that are not exact copies of one another. Just as 'minor differences between a patenteddesign and an accused article's design cannot, and shall not, prevent a finding of infringement,'so too minor differences cannot prevent a finding of anticipation." Int'l Seaway, 589 F.3d at1243 (citing Litton Sys., Inc. v. Whirlpool Corp.., 728 F.2d 1423, 1444 (Fed. Cir. 1984)). 
Notes on Correspondence
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for a telephone interview: natasha.vujcic@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
A Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.usDto.aov/web/forms/sb0080.Ddf
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
Applicant is reminded that any reply to this action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA VUJCIC whose telephone number is (571)272-6403.  The examiner can normally be reached on Monday-Thursday 7-5:30 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached on 571-272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/NATASHA VUJCIC/Examiner, Art Unit 2913                                                                                                                                                                                                        September 21, 2021